Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )           Case No. 11-CR-0149-003-CVE
                                                 )                   (20-CV-0265-CVE-JFJ)
 CALVIN SHOBE,                                   )
 a/k/a Koo-G,                                    )
                                                 )
                Defendant.                       )


                                    OPINION AND ORDER

        Now before the Court is defendant’s successive motion to vacate, set aside, or correct

 sentence under 28 U.S.C. § 2255 (Dkt. # 346) and plaintiff’s motion to dismiss defendant’s

 successive § 2255 motion (Dkt. # 353). Defendant has obtained authorization from the Tenth Circuit

 Court of Appeals to proceed with a second or successive § 2255 motion asserting a claim under

 United States v. Davis, 139 S. Ct. 2319 (2019), and he argues that conspiracy to commit bank

 robbery is not a crime of violence under the elements clause of § 924(c). He could also be arguing

 that he did not actually the crime of bank robbery with a dangerous weapon using sufficient force

 or violence to qualify as a crime of violence under 18 U.S.C. § 924(c)(3)(A).

        On September 8, 2011, a grand jury returned an indictment charging defendant with

 conspiracy to commit an offense against the United States (count one), bank robbery with a

 dangerous weapon (count two), possession of a firearm during and in relation to a crime of violence

 (count three), and being a felon in possession of a firearm (count four). Dkt. # 31. The charges

 stemmed from the robbery of an Arvest Bank located in Tulsa, Oklahoma. A superseding indictment

 (Dkt. # 80) was filed on January 5, 2012 adding charges of conspiracy (count five), bank robbery
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 2 of 9




 with a dangerous weapon (count six), and possession of a firearm during and in relation to a crime

 of violence (count seven), because plaintiff learned of a second bank robbery in which defendant was

 involved. Defendant exercised his right to a jury trial and he was convicted on all counts. Dkt. #

 164. Defendant was on notice before the trial began that he would receive a statutory mandatory

 minimum sentence of 30 years which would run consecutively to any other sentence imposed if he

 were convicted of counts three and seven. Dkt. # 209, at 3. Defendant was sentenced to a total term

 of imprisonment of 397 months. He received sentences of 37 months as to counts one, two, four,

 five, and six, and the sentences for these counts were ordered to run concurrently with each other.

 Defendant received sentences of 60 months as to count three and 300 months as to count seven, and

 the sentences for counts three and seven were ordered to run consecutively to each other and to any

 other sentence imposed. As to count four, defendant was not sentenced under the Armed Career

 Criminal Act, 18 U.S.C. § 924(e) (ACCA). Defendant filed a notice of appeal and challenged the

 substantive reasonableness of his sentence, and his sentence was affirmed on direct appeal. Dkt. #

 235. Defendant filed a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, and

 he argued that he received ineffective assistance of counsel at trial and at sentencing. The Court

 denied defendant’s § 2255 motion, and defendant did not seek a certificate of appealability from the

 Tenth Circuit Court of Appeals. Dkt. # 285. Defendant has filed other motions for post-conviction

 relief in this Court that were construed as second or successive § 2255 motions, and the motions

 were dismissed for lack of jurisdiction. Dkt. ## 293, 307, 315.

        Defendant sought authorization from the Tenth Circuit to proceed with a claim challenging

 his convictions under 18 U.S.C. § 924(c) in light of the Supreme Court’s decision in Davis, and he

 also sought to challenge his conviction for being a felon in possession of a firearm under Rehaif v.


                                                  2
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 3 of 9




 United States, 139 S. Ct. 2191 (2019). The Tenth Circuit granted defendant authorization to proceed

 with a Davis claim but denied his request to proceed with a claim under Rehaif. Dkt. # 345. The

 Court ordered plaintiff to file a response to defendant’s successive § 2255 motion (Dkt. # 346), and

 plaintiff has filed a motion to dismiss on the ground that defendant’s successive § 2255 motion does

 not actually rely on a new rule of constitutional law that has been made retroactive to cases on

 collateral review. Dkt. # 353.

        In order for the Court to issue a decision on the merits of defendant’s motion, the Court must

 determine if defendant is actually relying on a new rule of constitutional law as required by §

 2255(h). There are two “procedural gates” that a person seeking relief under § 2255(h) must satisfy:

        (1) a prima facie showing to the court of appeals that the motion satisfies the
        requirements of § 2255(h), defined as “a sufficient showing of possible merit to
        warrant a fuller exploration by the district court” and

        (2) a determination by the district court that the petition does, in fact, satisfy those
        requirements.

 United States v. Pullen, 913 F.3d 1270, 1276 (10th Cir. 2019). Defendant has satisfied the first

 procedural gate by obtaining authorization from the Tenth Circuit to proceed with a second or

 successive § 2255 motion, and this Court must determine whether defendant’s § 2255 motion

 actually relies on a new rule of constitutional law made retroactive to cases on collateral review. In

 the context of reviewing the validity of a § 924(c) conviction, a district court must review the record

 to determine if there is any mention of the residual clause in the PSR or sentencing pleadings, and

 the district court must determine whether it would have been necessary to rely on the residual clause

 to sustain the conviction. United States v. Copeland, 921 F.3d 1233, 1242 (10th Cir. 2019). The

 Court has reviewed the PSR, the sentencing pleadings, and a transcript of the sentencing hearing,



                                                   3
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 4 of 9




 and there is no mention of the residual clause. The Court will consider whether it would have been

 necessary to rely on the residual clause to sustain defendant’s § 924(c) convictions.

        Defendant argues that conspiracy to commit bank robbery is not a crime of violence under

 the elements clause of § 924(c), because he did not actually enter the bank and the act of joining a

 conspiracy to rob a bank does not involve the use of force or violence.1 Dkt. # 346, at 4-5. In

 Johnson, the Supreme Court considered whether the residual clause of the Armed Career Criminal

 Act, 18 U.S.C. § 924(e) (ACCA), was unconstitutionally vague. Johnson, 135 S. Ct. at 2556. The

 ACCA provided that a “violent felony” was:

        any crime punishable by imprisonment for a term exceeding one year . . . that

        (i)     has as an element the use, attempted use, or threatened use of physical force
                against the person of another; or

        (ii)    is burglary, arson, or extortion, involves the use of explosives, or otherwise
                involves conduct that presents a serious potential risk of physical injury to
                another.

 Id. at 2555 (emphasis in original). The final clause of this section of the statute was known as the

 residual clause. The Supreme Court considered its prior cases interpreting the residual clause and

 noted the uncertainty in its prior decisions, and found that “this Court’s repeated attempts and

 repeated failures to craft a principled and objective standard out of the residual clause confirm its

 hopeless indeterminacy.” Id. at 2558. The Supreme Court found that the residual clause was

 unconstitutionally vague, but the Supreme Court did not call into question the validity of the

 remainder of the ACCA. Id. at 2563. In subsequent decisions, the Supreme Court applied the


 1
        Defendant could be arguing that he is actually innocent of the bank robbery charges, because
        he never entered the bank during the robbery. That issue is outside of the scope of the
        authorization to proceed with a second or successive § 2255 motion and will not be
        considered in this Opinion and Order.

                                                  4
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 5 of 9




 reasoning of Johnson to other statutes with similar language, and in two cases found that a residual

 clause in a federal criminal statute was unconstitutionally vague. Sessions v. Dimaya, 138 S. Ct.

 1204 (2018) (finding the residual clause of 18 U.S.C. § 16(b) was unconstitutionally vague because

 it provided no objective way to determine what crimes may ordinarily fit within the definition or

 what level of risk would be needed to commit a qualifying offense); Davis, 139 S. Ct. 2319 (finding

 the residual clause of § 924(c)(3)(B) unconstitutionally vague under the reasoning of Johnson). The

 Tenth Circuit has determined that Davis announced a new rule of constitutional law that is

 retroactively applicable to cases on collateral review. In re Mullins, 942 F.3d 975, 979 (10th Cir.

 2019).

          In this case, defendant was convicted of conspiracy to commit an offense against the United

 States (counts one and five), bank robbery with a dangerous weapon (counts two and six), and using,

 carrying, or brandishing a firearm during and in relation to a crime of violence (counts three and

 seven). The superseding indictment (Dkt. # 80) identifies count two as the crime of violence during

 which defendant used, carried, or brandished a firearm for the § 924(c) charge as to count three, and

 the § 924(c) charged alleged in count seven relied upon the bank robbery charge in count six as the

 crime of violence. Defendant argues that his § 924(c) convictions are no longer valid, because

 conspiracy to commit bank robbery could only meet the statutory definition of “crime of violence”

 under the residual clause that was found unconstitutional in Davis. Dkt. # 352, at 4, 9. He could

 also be arguing that he did not personally enter the bank or commit an act requiring violence or

 physical force, and he did not actually commit the offense of bank robbery with a dangerous weapon

 in a violent manner. Dkt. # 346, at 4-5; Dkt. # 352, at 4-5, 10-13. When defendant was convicted,

 a “crime of violence” could be any offense that:


                                                    5
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 6 of 9




        (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another, or

        (B) that by its nature, involves a substantial risk that physical force against the
        person or property of another may be used in the course of committing the offense.

 18 U.S.C. § 924(c)(3). Subsection (B) is the residual clause that was found unconstitutional in

 Davis, and an offense must now qualify under § 924(c)(3)(A), known as the elements clause, in order

 to serve as a predicate offense for a § 924(c) conviction.

        Defendant’s argument to vacate his § 924(c) convictions is based on the mistaken premise

 that the predicate offense for these convictions was conspiracy to commit bank robbery. The

 superseding indictment clearly identifies the crime of violence for count three as “Bank Robbery

 with a Dangerous Weapon, a violation of Title 18, United States Code, Sections 2113(a) and

 2113(d).” Dkt. # 80, at 5. As to count seven, the superseding indictment alleges that the underlying

 crime of violence for this § 924(c) charge was count six, which was also a charge of bank robbery

 with a dangerous weapon in violation of § 2113(a) and (d). Section 2113(a) provides that

 “[w]hoever, by force and violence, or by intimidation, takes, or attempts to take, from the person or

 presence of another, or obtains or attempts to obtain by extortion any property or money or any other

 thing of value belonging to, or in the care, custody, control, management, or possession of” any bank.

 The maximum sentence for a conviction under § 2113(a) is 20 years. However, the statutory

 maximum increases to 25 years if the person committing the offense “assaults any person, or puts

 in jeopardy the life of any person by the use of a dangerous weapon or device.” 18 U.S.C. § 2113(d).

 The Tenth Circuit has not issued a published decision on the precise issue of whether an offense

 under § 2113(a) and (d) satisfies the elements clause of § 924(c)(3)(A), but there are several

 unpublished decisions finding that bank robbery with a dangerous weapon is a crime of violence


                                                   6
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 7 of 9




 under the elements clause of § 924(c)(3)(A). United States v. Rinker, 746 F. App’x 769, 771-72

 (10th Cir. Aug. 21, 2018); United States v. Hill, 745 F. App’x 77, 78-79 (10th Cir. Aug. 9, 2018);

 United States v. Smith, 730 F. App’x 710, 711 (10th Cir. July 6, 2018).2 Other federal circuit courts

 of appeals have found that bank robbery with a dangerous weapon is a crime of violence under §

 924(c)(3)(A). Wingate v. United States, 969 F.3d 251, 264 (6th Cir. 2020); King v. United States,

 965 F.3d 60, 71 (1st Cir. 2020); United States v. Smith, 957 F.3d 590, 594 (5th Cir. 2020); In re

 Pollard, 931 F.3d 1318 (11th Cir. 2019). The Court finds that defendant’s conviction under § 924(c)

 remains valid after Davis, because the underlying offense of bank robbery with a dangerous weapon

 is a crime of violence under the elements clause of § 924(c)(3)(A).

        Defendant could be arguing that aiding and abetting the crime of bank robbery with a

 dangerous weapon would not qualify as a crime of violence and that he did not actually commit a

 violent act in furtherance of the crime of bank robbery. Dkt. # 346, at 4-5; Dkt. # 352, at 4-5; 10-15.

 In United States v. Bowen, 527 F.3d 1065 (10th Cir. 2008), the Tenth Circuit explained that a

 defendant convicted under an aiding and abetting theory to the crime of violence underlying a §

 924(c) charge is guilty as a principal to the underlying offense, and a conviction under an aiding and

 abetting theory is not predicated upon an agreement or conspiracy to commit the crime of violence.

 Id. at 1078-79. Therefore, a person who aids and abets the crime of bank robbery with a dangerous

 weapon is criminally liable to the same extent as the person who enters the bank and directly

 commits an act of violence. Defendant also argues that he did not enter a bank during either robbery

 and he did not personally commit an act requiring physical force or violence. Dkt. # 346, at 4-5.



 2
        Unpublished decisions are not precedential, but may be cited for their persuasive value. See
        Fed. R. App. 32.1: 10th Cir. R. 32.1.

                                                   7
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 8 of 9




 However, courts apply a categorical approach to determine if an offense qualifies as a crime of

 violence. United States v. Muskett, 970 F.3d 1233, 1239 (10th Cir. 2020). Under this approach, a

 court does not consider how the crime was actually committed by the defendant to determine if a

 crime falls under the elements clause, but the court considers “the minimum force required to

 commit the crime . . . and then ‘determine[s] if that force categorically fits the definition of physical

 force.’” Id. The Court has already determined that bank robbery with a dangerous weapon is a

 categorically a crime of violence under the elements clause of § 924(c)(3)(A), and defendant’s

 allegations concerning his role in the bank robberies have no bearing on the status of these offenses

 as crimes of violence under § 924(c). Davis has no impact on the validity of defendant’s § 924(c)

 convictions and his successive § 2255 motion does not actually rely upon a new rule of constitutional

 law that has been made retroactive to cases on collateral review. Plaintiff’s motion to dismiss (Dkt.

 # 346) should be granted and defendant’s successive § 2255 motion (Dkt. # 353) should be

 dismissed.

         Pursuant to 28 U.S.C. § 2253, a defendant is required to obtain a certificate of appealability

 (COA) before appealing a final order in a proceeding under 28 U.S.C. § 2255. Section 2253(c)

 instructs that the court may issue a COA “only if the applicant has made a substantial showing of the

 denial of a constitutional right,” and the court “indicates which specific issue or issues satisfy [that]

 showing.” A defendant can satisfy that standard by demonstrating that the issues raised are debatable

 among jurists, that a court could resolve the issues differently, or that the questions deserve further

 proceedings. Slack v. McDaniel, 529 U.S. 473 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893

 (1983)). After considering the record in this case, the Court concludes that a COA should not issue

 because defendant has not made a substantial showing of the denial of a constitutional right. The


                                                    8
Case 4:11-cr-00149-CVE Document 357 Filed in USDC ND/OK on 11/23/20 Page 9 of 9




 Court does not find that the issues raised by defendant are debatable among jurists or that the Tenth

 Circuit would resolve the issues differently, and defendant has not made a substantial showing of

 the denial of a constitutional right.

         IT IS THEREFORE ORDERED that defendant’s successive motion to vacate, set aside,

 or correct sentence under 28 U.S.C. § 2255 (Dkt. # 346) is dismissed, and plaintiff’s motion to

 dismiss defendant’s successive § 2255 motion (Dkt. # 353) is granted. A separate judgment is

 entered herewith.

         IT IS FURTHER ORDERED that the Court declines to issue a certificate of appealability

 as to any issue raised in defendant’s § 2255 motion (Dkt. # 346).

         DATED this 23rd day of November, 2020.




                                                  9
